



FIRST AMENDMENT
OF
FEDERAL HOME LOAN BANK OF INDIANAPOLIS
2016 SUPPLEMENTAL EXECUTIVE THRIFT PLAN




WHEREAS, the Federal Home Loan Bank of Indianapolis (the “Bank”) maintains the
Federal Home Loan Bank of Indianapolis 2016 Supplemental Executive Thrift Plan
(Effective as of January 1, 2016) (the “SETP”); and


WHEREAS, pursuant to Article VIII of the SETP, the Bank reserved the right to
amend the SETP by action of its Board of Directors; and


WHEREAS, the Bank determined that the SETP should be amended to provide an
excess basic contribution that corresponds to the basic contribution provided to
participants under the Financial Institutions Thrift Plan as adopted by the
Bank; and


WHEREAS, the Board of Directors of the Bank authorized this First Amendment to
the SETP as set forth below;


NOW, THEREFORE, pursuant to the power reserved to the Bank under Article VIII of
the SETP, the SETP is hereby amended, effective as of January 1, 2018, as
follows:


1. By adding a new Section 3.5 Excess Basic Contributions immediately before the
existing Section 3.5 Supplemental Contributions resulting in the current Section
3.5 along with all of the remaining sections of Article III to be consecutively
renumbered. The new Section 3.5 shall read as follows:


“Section 3.5.    Excess Basic Contributions.


(a)
Amount of Contributions. The Bank will make “Excess Basic Contributions” to the
Participant who is eligible to receive Basic Contributions under the terms of
the Thrift Plan for a Plan Year in an amount equal to the difference, if any,
between (i) and (ii) below:    



(i)
The Basic Contributions which would have been allocated to the Participant’s
account under the Thrift Plan for the Plan Year if such contributions were
allocated:



(a) as if the Participant did not participate in this Plan; and
(b) without application to benefit or compensation limits imposed by the
Code.


(ii)
The amount of Basic Contributions actually allocated to the Participant’s
account under the Thrift Plan for the Plan Year.



A “Basic Contribution” is the employer basic contribution made to the Thrift
Plan by the Bank and allocable to a Participant’s account under the Thrift Plan.
    
(b)
Allocation.    An Excess Basic Contribution contributed for the benefit of a
Participant for a Plan Year will be credited to a Participant’s Account at the
time the Bank would have made such contribution as a Basic Contribution under
the Thrift Plan.








--------------------------------------------------------------------------------





2.    Due to the addition of a new Section 3.5 as referenced above, the
cross-reference within the current Section 3.6 (Section 3.7 after the new
renumbering) Plan Account, “Section 3.8,” shall now read “Section 3.9.”


3.    Due to the addition of a new Section 3.5 as referenced above, the
cross-references within the current Section 3.8 (Section 3.9 after the new
renumbering) Account Allocations, “Section 3.1 through Section 3.5” and Section
3.7” shall now read “Section 3.1 through 3.6” in subsection (a) and “Section
3.8” in subsection (b).”
 
IN WITNESS WHEREOF, the Federal Home Loan Bank of Indianapolis has caused this
First Amendment to be executed on its behalf by its duly authorized officers
this 19th day of January, 2018, but effective as of January 1, 2018.


FEDERAL HOME LOAN BANK OF INDIANAPOLIS
By: /s/ James D. MacPhee
James D. MacPhee, Chairman
By: /s/ Dan L. Moore
Dan L. Moore, Vice Chairman
ATTEST:
By: /s/ Mary M. Kleiman
Mary M. Kleiman, (Acting Corporate Secretary)







